Citation Nr: 0411508	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-04 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to November 7, 1983, 
for a 100 percent rating for schizophrenia.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to an 
effective date earlier than November 7, 1983, for a 100 
percent rating for schizophrenia.  

In March 2001, the Board denied entitlement to an effective 
date earlier than November 7, 1983, for a 100 percent rating 
for schizophrenia, and the veteran appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
an Order dated June 4, 2001, the Court vacated the Board's 
decision and remanded the claim for readjudication.  

In May 2002, the Board denied entitlement to an effective 
date earlier than November 7, 1983, for a 100 percent rating 
for schizophrenia. In an Order dated March 21, 2003, the 
Court vacated the Board's decision and remanded the claim for 
readjudication.

REMAND

In light of Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this case 
is hereby REMANDED to the RO for the following action:

Issue a VCAA letter to the veteran.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




